     Case 1:20-cv-01116-AWI-BAM Document 10 Filed 09/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAHLILULLAH RAZAQ,                                Case No. 1:20-cv-01116-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13           v.
                                                        (ECF No. 9)
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                         Defendants.
16

17          Plaintiff Kahlilullah Razaq (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s renewed motion to appoint counsel, filed

20   September 10, 2020. (ECF No. 9.) In his motion, Plaintiff again states that he does not know

21   how to read or write in English and he needs an attorney to help him prepare his lawsuit. Plaintiff

22   also references the Court’s August 28, 2020 screening order, which directed him to identify the

23   Doe defendants in his amended complaint, stating that a Sergeant Timboler or Timbler did

24   Plaintiff’s interview and knows all the officers who worked that day on A yard. Plaintiff requests

25   that someone request this information from Sergeant Timbler, because he does not know how to

26   complete his complaint and motion himself. Plaintiff also states that he is being transferred from

27   ///

28   ///
                                                       1
     Case 1:20-cv-01116-AWI-BAM Document 10 Filed 09/15/20 Page 2 of 3

 1   Tehachapi Prison to Calapay or Calapack Prison1 on September 8, 2020, and he will provide the

 2   Court with his updated address once he has been transferred. (Id.)

 3             As Plaintiff has been informed, he does not have a constitutional right to appointed

 4   counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on

 5   other grounds, 154 F.3d 952, 954 n.1 (9th Cir. 1998), and the court cannot require an attorney to

 6   represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist.

 7   of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may

 8   request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

 9   1525.

10             Without a reasonable method of securing and compensating counsel, the Court will seek

11   volunteer counsel only in the most serious and exceptional cases. In determining whether

12   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

13   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

14   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

15             The Court has considered Plaintiff’s request, but does not find the required exceptional

16   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

17   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

18   This Court is faced with similar cases filed by prisoners who are proceeding pro se and in forma

19   pauperis almost daily. Many of these prisoners also have limited education and a limited ability

20   to read and write in English. These litigants also must conduct legal research and litigate their
21   cases without the assistance of counsel.

22             Furthermore, at this stage in the proceedings, the Court cannot make a determination that

23   Plaintiff is likely to succeed on the merits. Plaintiff’s original complaint was screened and the

24   Court found that it failed to state a cognizable claim. Plaintiff has not yet filed an amended

25   complaint attempting to cure the deficiencies identified by the Court’s screening order, and

26   therefore the Court cannot evaluate the likelihood of success on the merits. Finally, based on a
27

28   1
         It appears Plaintiff will be transferred to Calipatria State Prison.
                                                            2
     Case 1:20-cv-01116-AWI-BAM Document 10 Filed 09/15/20 Page 3 of 3

 1   review of the record in this case, the Court does not find that Plaintiff cannot adequately articulate

 2   his claims.

 3          Accordingly, Plaintiff’s motion to appoint counsel, (ECF No. 9), is HEREBY DENIED,

 4   without prejudice. As discussed in the Court’s August 28, 2020 screening order, Plaintiff’s first

 5   amended complaint or notice of voluntary dismissal is currently due on or before September 30,

 6   2020. In light of the representation that Plaintiff is being moved, the Court will grant a short

 7   continuance. Plaintiff’s first amended complaint or notice of voluntary dismissal is due on

 8   or before October 16, 2020.

 9
     IT IS SO ORDERED.
10

11      Dated:     September 15, 2020                          /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
